Case 1:20-cv-04824-AT Document9 Filed 08/19 ara =
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

  

August 19, 2020

VIA ECF

Hon. Judge Analisa Torres
United States District Judge
Souther District of New York
500 Pearl Street

New York, NY 10007

Re: Cruzv.Rolyn Studio LLC, Civil Action No. 1:20-cv-04824-AT
Dear Judge Torres,

The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff’) in the above-
referenced matter.

The initial conference for this matter is set for Wednesday, August 26, 2020 at 11:20 a.m.
It is now August 19, 2020 and Defendant has yet to appear in this case. By way of background,
Plaintiff has made multiple service attempts at numerous locations without success has just recently
served Defendant on August 13, 2020.

In light of the above, the undersigned requests that the upcoming Conference be adjourned
as well as an additional 30 days in which to file an Affidavit of Service with the Court.

Thank you for your time and consideration of the above request.

GRANTED. The initial pretrial conference scheduled for August 26, 2020, is ADJOURNED to October 5,
2020, at 10:20 a.m. By September 28, 2020, the parties shall submit their joint letter and proposed case
management plan.

By September 21, 2020, the plaintiff shall file affidavits of service.

SO ORDERED.
Dated: August 19, 2020 O}-
New York, New York

 

ANALISA TORRES
United States District Judge
